Case: 15-30563      Document: 00513332421         Page: 1    Date Filed: 01/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                             January 6, 2016
                                    No. 15-30563
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


TRENT STEVEN GRIFFIN, SR.,

               Plaintiff - Appellant

v.

NEW ORLEANS CITY; NEW ORLEANS POLICE DEPARTMENT; MARLIN
N. GUSMAN, Sheriff, Orleans Parish; MITCH LANDRIEU, Mayor, City of
New Orleans; RONAL SERPAS, Superintendent of New Orleans Police
Department; ARLINDA WESTBROOK, Commander, Public Integrity
Bureau; CHRISTOPHER LAINE, Officer, New Orleans Police Department,

               Defendants - Appellees




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CV-559


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30563     Document: 00513332421    Page: 2   Date Filed: 01/06/2016



                                 No. 15-30563
      Trent Steven Griffin, Sr. appeals the district court’s dismissal of his
claims arising from his arrest and detention on August 19, 2012. Because the
claims are time barred, we AFFIRM.
                                       I.
      On August 19, 2012, Trent Steven Griffin, Sr. was pulled over,
questioned by a New Orleans Police Department officer, arrested, and detained
in the Orleans Parish Prison. Griffin alleges that the traffic stop, arrest, and
detention were without probable cause and a violation of his constitutional and
civil rights. Griffin further alleges that, while in the Orleans Parish Prison,
he was assaulted by another inmate, the deputies on duty at the prison failed
to report or charge the other inmate for the assault, and the prison medical
staff provided him medication without screening for possible complications.
Griffin filed an administrative complaint with the City of New Orleans’s Public
Integrity Bureau on December 17, 2012. He subsequently filed this lawsuit on
March 12, 2014 alleging violations of the Fourth, Eighth, Thirteenth, and
Fourteenth Amendments of the United States Constitution, the Americans
with Disabilities Act, the Rehabilitation Act, the Omnibus Crime Control and
Safe Streets Act of 1968, and various other laws brought under 42 U.S.C. §§
1983 and 1985. The district court dismissed all of Griffin’s claims as prescribed
by Louisiana’s one-year statute of limitations for personal injury claims.
Griffin now appeals.
                                       II.
      We apply the forum state’s most analogous limitations period to claims
arising under federal laws without a statute of limitations.        Edmonds v.
Oktibbeha County, 675 F.3d 911, 916 (5th Cir. 2012); Price v. San Antonio, 431
F.3d 890, 892 (5th Cir. 2005). In this § 1983 case, Griffin’s claims are governed
by Louisiana’s prescriptive period for tort actions, which is one year. Cruz v.
Louisiana ex rel. Dep’t of Pub. Safety and Corr., 528 F.3d 375, 378-79 (5th Cir.
                                       2
    Case: 15-30563    Document: 00513332421     Page: 3   Date Filed: 01/06/2016



                                 No. 15-30563
2008). Federal law, however, determines the date of accrual for the limitations
period, which occurs when the plaintiff knows, or should have known, of the
facts that form the basis of the claim. Burrell v. Newsome, 883 F.2d 416, 418
(5th Cir. 1989).
      We find that Griffin failed to timely file his claims. Griffin was arrested
on August 19, 2012 and filed an administrative complaint arising from the
arrest with the City of New Orleans on December 17, 2012. Whether we look
to the arrest or the filing of the administrative complaint, the latest date to
timely commence a lawsuit arising from the arrest and detention would have
been in December of 2013. Since Griffin did not file his claims until March 12,
2014, the claims are barred and must be dismissed.
                                      III.
      The judgment of the district court is AFFIRMED.




                                       3